DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 13, 2019, October 18, 2019 and February 12 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran (US 2017/0026764 A1). in view of Zhao et al. (US 2016/0267901 A1). 
As to claim 1, Rajendran discloses a method for allowing at least one passenger to hear an oral message uttered by an authorized person in a transport means, said at least one passenger wearing a personal listening means associated or not associated with a mobile terminal and broadcasting an audio signal into the hearing apparatus of said at least one passenger, the oral message being uttered to the at least one passenger, said at least one passenger hearing a 
detecting the oral message intended to be made audible to said at least one passenger [It is determined whether the signal is speech input. paragraph 0024],
encoding said recorded oral message as a voice signal [processor 12 may reduce the audio volume of signal 18 paragraph 0025], 
configuring a "payload signal to noise" ratio in the perceived audio signal, in which the payload signal consists of the oral message and in which the audio signal and the stray noise form part of the noise, at a value greater than a predetermined threshold, so as to make the oral message audible to the at least one passenger, at the expense of the audio signal [The conversation may include multiple passengers, or only a single passenger who is talking to the other passengers or talking on a mobile phone. In response to detecting the human conversation, processor 12 may reduce the audio volume of signal 18. When processor 12 determines from subsequent signals 22 that the conversation has ceased, such as after a threshold period of time without human speech. paragraph 0020];
broadcasting said voice signal on a wireless communication network, to a mobile terminal connected to the personal listening means or directly to the personal listening means in order to broadcast it into the hearing apparatus of said at least one passenger using said personal listening means [In response to the detecting of the speech, the volume of the audio signal as played within the passenger compartment is automatically reduced to a second volume level that is lower than the first volume level. paragraph 0025].
Rajendran fails to disclose recording the oral message.
However, Zhao teaches recording the oral message [paragraph 0031].


As to claim 2, Rajendran discloses the method as claimed in claim 1, wherein the step of detecting the oral message intended to be made audible to said at least one passenger comprises a sub-step of said authorized person activating a dedicated command, such as pressing a button or a voice recognition system detecting a predetermined keyword, for example [Processor 12 determines whether signal 22 includes any speech sound that did not originate from speaker 16 and audio signal 18. If so, it is determined that the speech sound originates from a human conversation in the passenger compartment. paragraph 0020].  

As to claim 3, Rajendran discloses the method as claimed in claim 1, wherein the step of configuring  the "payload signal to noise" ratio comprises reducing the listening volume of the audio signal [The conversation may include multiple passengers, or only a single passenger who is talking to the other passengers or talking on a mobile phone. In response to detecting the human conversation, processor 12 may reduce the audio volume of signal 18. When processor 12 determines from subsequent signals 22 that  paragraph 0020].  

As to claim 4, Rajendran discloses the method as claimed in claim 1, wherein the step of configuring the "payload signal to noise" ratio comprises stopping the broadcasting of the audio signal [The conversation may include multiple passengers, or only a single passenger who is talking to the other passengers or talking on a mobile phone. In response to detecting the human conversation, processor 12 may reduce the audio volume of signal 18. When processor 12 determines from subsequent signals 22 that the conversation has ceased, such as after a threshold period of time without human speech. paragraph 0020]. 

As to claim 5, Rajendran discloses the method as claimed in claim 1, comprising, after the detection step, sending a notification to a mobile terminal connected to the personal listening means, said notification comprising information relating to the fact that an oral message intended to be made audible to the at least one corresponding passenger has been uttered by an authorized person [Processor 12 determines whether signal 22 includes any speech sound that did not originate from speaker 16 and audio signal 18. If so, it is determined that the speech sound originates from a human conversation in the passenger compartment. paragraph 0020].  

As to claim 6, Rajendran discloses a system for allowing at least one passenger to hear an oral message uttered by an authorized person in a transport means, said at least one passenger 
means for detecting an oral message intended to be made audible to said at least one passenger, said means being automatic or activatable [It is determined whether the signal is speech input. paragraph 0024], 
means for encoding said captured oral message as a voice signal [processor 12 may reduce the audio volume of signal 18 paragraph 0025],  
means for broadcasting said voice signal on a wireless communication network, to a mobile terminal connected to the personal listening means or directly to the personal listening means [In response to the detecting of the speech, the volume of the audio signal as played within the passenger compartment is automatically reduced to a second volume level that is lower than the first volume level. paragraph 0025],  
means for configuring the "payload signal to noise" ratio in the perceived audio signal, corresponding to an audio signal played back via the personal listening means, said payload signal corresponding to the voice signal and the audio signal belonging to the noise, such that said voice message is made audible to said at least one passenger [The conversation may include multiple passengers, or only a single passenger who is talking to the other passengers or talking on a mobile phone. In response to detecting the human conversation, processor 12 may reduce the audio volume of signal 18. When processor 12 determines from subsequent signals 22 that the conversation has ceased, such as after a threshold period of time without human speech. paragraph 0020].  
Rajendran fails to disclose recording the oral message.

Rajendran and Zhao are analogous because they are all directed to conversation system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the speech segments database taught by Zhao in order to facilitate a passenger conversation such as that of Rajendran as suggested by Zhao, for the obvious purpose of storing speech data and selects stored speech that best corresponds to the synthesis engine output, by combining prior art elements according to known methods to yield predictable results.

As to claim 7, Rajendran discloses the system as claimed in claim 6, wherein the mobile terminal comprises a software application able to modify the sound volume of the audio signal and the sound volume of the voice signal so as to make said voice signal audible to the at least one passenger [In response to the detecting of the speech, the volume of the audio signal as played within the passenger compartment is automatically reduced to a second volume level that is lower than the first volume level. paragraph 0025].  

As to claim 8, Rajendran discloses the system as claimed in claim 6, wherein the personal listening means does not require a mobile terminal and has embedded hardware and software means for pairing with an on-board entertainment system in the transport means [The conversation may include multiple passengers, or only a single passenger who is talking to the other passengers or talking on a mobile phone. In response to detecting the human conversation, processor 12 may reduce the audio volume of signal 18. When 12 determines from subsequent signals 22 that the conversation has ceased, such as after a threshold period of time without human speech. paragraph 0020]. 

As to claim 9, Rajendran discloses a motor vehicle comprising a system as claimed claim 6 [Abstract].

As to claim 10, Rajendran discloses the method as claimed in claim 2, wherein the step of configuring the "payload signal to noise" ratio comprises reducing the listening volume of the audio signal [The conversation may include multiple passengers, or only a single passenger who is talking to the other passengers or talking on a mobile phone. In response to detecting the human conversation, processor 12 may reduce the audio volume of signal 18. When processor 12 determines from subsequent signals 22 that the conversation has ceased, such as after a threshold period of time without human speech. paragraph 0020].  

As to claim 11, Rajendran discloses the method as claimed in claim 2, wherein the step of configuring the "payload signal to noise" ratio comprises stopping the broadcasting of the audio signal [The conversation may include multiple passengers, or only a single passenger who is talking to the other passengers or talking on a mobile phone. In response to detecting the human conversation, processor 12 may reduce the audio volume of signal 18. When processor 12 determines from subsequent signals 22 that the conversation has ceased, such as after a threshold period of time without human speech. paragraph 0020].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 23, 2021